Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 29, 2021. Claims 16, 17 and 20-33 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 16-27 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Oct. 29, 2021.

(New Rejection – Necessitated by Amendment) Claims 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 16-17 and 24-27 are rejected under 35 U.S.C. 102/103 as being unpatentable over Roden et al. (US 2010/0297144 A1, published on Nov. 25, 2010).
This rejection is extended to new claims 28, 29, and 33.

To the 102 aspect of the rejection, Applicant argues that Roden does not anticipate the claimed invention as the reference does not teach Applicant’s claimed combination of HPV genotypes. Applicant refers to MPEP 2131.02, stating that a reference disclosure can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person skilled in the art, reading 
Applicant refers to Impax Laboratories Inc. v. Aventis Pharmaceuticals Inc., 545 F.3d 1312 (Fed. Cir. 2008), arguing that Roden is silent with respect to the claimed combinations of HPV genotypes, as well as the specific claimed amino acid sequence ranges based on optimized sequence alignment, and, thus, one of ordinary skill in the art would not have “at once envisaged” an immunogenic polypeptide with the claimed limitations.
To the 103 aspect of the rejection, Applicant argues that the claimed invention correlates with unexpected results detailed in the application. Applicant argues that the present application shows that, for example, 6 mer polypeptides (comprising peptides from cutaneous HPV genotypes 1a, 2a, 3, 4, 10, and 41) and 9 mer polypeptides (comprising peptides from cutaneous HPV genotypes 1a, 2a, 3, 4, 10, 41, 63, 88, and 95) produced mouse neutralizing antibody titers against many HPV strains at levels comparable to those of TpanHPVvac, a vaccine developed for immunization against high-risk HPVs, or even higher efficiency than TpanHPVvac.
Regarding claim 25, Applicant argues that Claim 25 does not exclude a patient in need of a vaccination. One of ordinary skill in the art will be aware of the health benefits of vaccinating a high-risk subject, including one who “is planned to be or is under immune suppression”, such as an HIV patient. Applicant argues that  as described in 
Regarding claim 27, Applicant argues that in view of amendments to claim 16 from which claim 27 depends, it would not have been obvious to one of ordinary skill in the art to perform the method as recited in claim 27, at least because the immunogenic polypeptide of claim 16 is novel and non-obvious over the cited prior art.
Applicant’s arguments above are not persuasive.
To Applicant’s arguments on the 102 aspect of the current rejection, Roden teaches that immunogenic polypeptides comprising any combinations of L2 N-terminal peptides from multiple different HPV types can be produced. One of skill in the art would readily envisage that such combinations would reasonably encompass the claimed combinations. The Examiner does not agree with Applicant’s argument that the it takes undue experimentation to reach the claimed combination in that the claimed combinations can be reached not only via simple mathematical method, they should also be considered on the background knowledge in the field HPV infections. In other word, any combination of HPV types could be considered apparent and readily envisioned when there is a motivation to make such a combination (combining multiple known HPV L2 peptides does not need undue experimentation). Such motivation is presented in the 103 aspect of the 102/103 rejection, i.e., one would have been motivated to produce an immunogenic composition that covers the recited HPV types. 
As to Applicant’s arguments about unexpected results, Roden teaches that any combination of L2 N-terminal peptides from multiple different HPV types may be produced in a vaccine composition. Based on teachings of Roden, one of skill in the art 
As to Applicant’s arguments based on comparison with TpanHPVvac, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)-(e) for how unexpected results can be established. 
The specification does not disclose the structure information of the TpanHPVvac vaccine, instead, it describes the vaccine by referring to Pouyanfard et al. 2017 (which appears to be mistake for Pouyanfard et al. (2018), J Viral. 2018; 92:e01930, submitted in IDS filed on Aug. 6, 2020). This reference teaches polypeptide vaccines comprising tandem arrays of L2 N-terminal peptides (e.g. aa 20-38) from multiple high risk HPV types. On the other hand, the claimed invention encompasses similar arrangement of L2 N-terminal peptides from different HPV types (cutaneous HPV types), one of skill in the art would have reasonably expected that an embodiment of the claimed invention comprising a same L2 peptide as that of a TpanHPVvac (e.g. shown in Fig. 5 of instant application, but the detailed structure of the compared TpanHPVvac is not shown) would have the ability to induce comparable levels of immune response.      
Additionally, to evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d). There is no indication that the results shown in the specification are commensurate in scope with the claims.

Regarding claim 27, the immunogenic polypeptide of claim 16 is not novel and non-obvious over the cited prior art, as teachings in Roden anticipate or make it obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. (US 2010/0297144 A1, published on Nov. 25, 2010), as applied above, Jagu et al. (PLoS ONE , 2013, 8(1): e55538), Kilvani et al. (WO 2015/068101 A1, published on May 14, 2015, submitted in IDS filed on March 26, 2020), Mueller et al. (US 9,303,082 B2, patented on April 5, 2016), and Chan et al (JOURNAL OF VIROLOGY, Oct. 1992, Vol. 66, No. 10, p. 5714-5725; for claim 20 only).
This rejection is extended to new claims 31-32.
Applicant argues that Jagu, Kilvani, Mueller & Chan do not address the deficiencies of Roden. Applicant argues that Jagu does not teach or suggest the claimed HPV genotype combinations of claim 20, nor the claimed oligomerization domain of previously pending claim 22 and new claim 31, nor the thioredoxin peptide of claim 23, that Kilvani does not teach or suggest any of the further limitations of claims 20, 22, or 23, or new claims 31 and 32.
Applicant’s arguments are not persuasive. Roden teaches that any combination of HPV types are possible. One of skill in the art would have been motivated to select the claimed HPV type for the purpose of developing a vaccine that have the potential to cover those HPV types.  
Roden, Jagu, Kilvani and Mueller all individually teach the concept and practice of constructing a fusion polypeptide comprising multiple N-terminal L2 peptides from various different HPV types as an immunogen in vaccines against disease associated with HPV infections. Mueller further teaches the additional limitation recited in claims 22 and 23.   

For claim 20, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to expand the studies of Roden, Jagu, Kilvani and Mueller to different groups of HPV types based on the vaccination needs and/or at the purview of the researchers to arrive at the invention as claimed. E.g., one would have been motivated to select the claimed HPV types as source of the L2 peptides so that the resulting vaccine has the potential to cover the recited HPV types.
For claims 22 and 23, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the auxiliary components, taught in Mueller to be suitable for being used with fusion L2 polypeptides in immunogenic composition, into an immunogenic composition as claimed. One would have been motivated to do so, e.g., to applied the auxiliary components in the resulting vaccine, in the same way as taught in Mueller. 

Conclusion
No claims are allowed. 
Claims 21 and 30 are objected to for depending from a rejected claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648